                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


 ROBERT LOUIS BROWN,
                                                     ORDER ADOPTING REPORT AND
                       Plaintiff,                        RECOMMENDATION

 v.
                                                        Case No. 2:17-cv-948
 GARY HERBERT, State of Utah Governor,
 SPENCER COX, State of Utah Lieutenant                  Judge Clark Waddoups
 Governor; UTAH REPUBLICAN PARTY;
 and ROB ANDERSON, Utah Republican                      Magistrate Judge Dustin B. Pead
 Party Chairperson,

                       Defendants.


       This case was assigned to United States District Judge Clark Waddoups, who then

referred it to United States Magistrate Dustin B. Pead pursuant to 28 U.S.C. § 636(b)(1)(B) (ECF

No. 16). On December 11, 2018, Judge Pead issued a Report and Recommendation pertaining to

the following three motions: (1) Motion for Injunctive Relief filed by Robert Louis Brown (ECF

No. 13); (2) Motion to Dismiss filed by the Utah Republican Party and Rob Anderson (ECF No.

19), and (3) Motion to Dismiss filed by Gary Herbert and Spencer Cox in both their official and

individual capacities (ECF No. 22). Judge Pead recommends Mr. Brown’s Motion for Injunctive

Relief be denied and that the two motions to dismiss be granted. Report & Recommend., at 5

(ECF No. 28). Mr. Brown did not file an Objection.

       Upon review of the record and Judge Pead’s findings, the court concludes that Mr. Brown

has failed to state a claim upon which relief may be granted. Mr. Brown asserts abuse of office,

fraud, dishonesty, racial discrimination, and so forth. He calls for the resignation of various


                                               1
individuals and for the court to invalidate the 2016 Governor’s election. Mr. Brown relies upon

Utah Code Ann. § 76-8-201 as the foundation for a portion of his claims, but the statute is a

criminal statute and inapplicable in civil litigation. Moreover, Mr. Brown’s allegations consist

only of bald assertions, such that even a liberal reading of the complaint yields no viable claim

against any defendant. 1 Having failed to state a viable claim, Mr. Brown’s Motion for Injunctive

Relief necessarily fails as well.

       Accordingly, the court APPROVES AND ADOPTS Judge Pead’s Report and

Recommendation (ECF. No. 28) and hereby DENIES Mr. Brown’s Motion for Injunctive Relief

(ECF No. 13). The court further GRANTS Defendants’ respective Motions to Dismiss (ECF No.

19, 22). This case is dismissed with prejudice.

       SO ORDERED this 12th day of February, 2019.


                                                  BY THE COURT:



                                                  ____________________________________
                                                  Clark Waddoups
                                                  United States District Judge




1
   It is unclear whether Mr. Brown intended to assert claims against Governor Herbert and
Lieutenant Governor Cox in their official capacity or individual capacity or both. Regardless of
which capacity they were sued under, Mr. Brown has failed to state a claim against them.
Likewise, it is unclear whether Mr. Brown intended to assert a claim against the State of Utah.
No return of service has been provided as to the State, and even if service had been processed
properly, Mr. Brown has not shown the State has waived its immunity from suit or that he has
any viable claim against the State.

                                                  2
